Francis E. Sweeney, Sr., J.,
dissenting. I would not dismiss this appeal as having been improvidently allowed. I would affirm the judgment of the court of appeals and adopt its opinion in its entirety. The juvenile court infringed on the probate court’s exclusive jurisdiction when it effectively denied appellees’ adoption petition. The determination of the fitness of the parties to adopt is reserved for the probate court’s adjudication.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.